significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul 201i se t ep re az re dear this letter is to inform you that your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been denied in a letter dated date you were informed that your request for a waiver of the minimum_funding_standard had been tentatively denied and you were offered a conference of right in accordance with section dollar_figure of revproc_2011_4 2011_1_irb_123 one of the criteria we are statutorily required to take into account when determining whether a waiver of the minimum_funding_standard should be approved is that it is reasonable to expect that the plan will be continued only if the waiver is granted our primary reason for tentatively denying your request was information received from your authorized representative indicated that the plan was on the verge of insolvency and that it was unlikely that granting your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending date would prevent the insolvency from occurring our letter dated date stated that if you did not contact us to schedule a conference by date days from the date of the letter we would finalize our ruling denying your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending date as of date we have not heard from you or your authorized representative accordingly your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been denied this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the to the - representative pursuant to a power_of_attorney on file in this office assistance concerning this matter please contact and to your authorized if you require further sincerely yours david m ziegler manager employee_plans actuarial group
